IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-45,875-02


FERNANDO GARCIA, Relator

v.


THE HONORABLE ERNEST WHITE, Respondent






ON MOTION FOR LEAVE TO FILE APPLICATION FOR WRIT OF
MANDAMUS FROM CAUSE NO. F89-96959 
IN THE 194TH JUDICIAL DISTRICT COURT
DALLAS COUNTY


Per Curiam. 

O R D E R


	We have before us a motion for leave to file an application for writ of mandamus and
an application for writ of mandamus.
	Before deciding whether to grant relator leave to file his petition, we believe the
respondent, the Honorable Ernest White, Judge of the 194th Judicial District Court, and the
Dallas County District Attorney's Office should have the opportunity to respond.  In addition
to any other matter they deem relevant to the issue before this Court, we are specifically
interested in their responses to the following questions:
	(1)  The original "Notice of Enrollment" in this case indicated that Jordan Steiker,
Maurie Levin, and Danalynn Recer were going to represent relator.  Are Steiker and
Levin still representing relator?  If not, why and when did the representation cease?

	(2)  In a letter to the trial judge, it was indicated that Teresa Norris was to take over
the pro bono representation of relator in addition to Bobby Mims.  Did that happen? 
If not, then why?

	(3)  The order appointing Mims as counsel is not in the record before this Court. 
When did this appointment occur and was Mims appointed as lead counsel in Recer's
absence?

	Within 30 days of the date of this order, Judge White, or his representative, and a
representative of the Dallas County District Attorney's Office, may file their respective
responses in this Court.  The District Clerk is also ordered to supplement the record with the
order appointing Mims as counsel in the case.  The relator's punishment phase proceedings
currently pending in the trial court shall be stayed pending further order of this Court.
	IT IS SO ORDERED THIS THE 12th DAY OF JULY, 2011.

Do Not Publish